EXHIBIT 10.25

 

THIRD AMENDING AGREEMENT

 

 

This Third Amending Agreement dated February 1, 2005, is by and between MAD CATZ
INTERACTIVE, INC. (“Mad Catz”) and FIRE INTERNATIONAL LTD. and its related
companies (“Fire”).

 

Whereas:

 

(a)      Mad Catz and Fire entered into an agreement dated January 17, 2003,
amended the first time on February 14, 2003 and amended the second time on
August 22, 2003 (which second amendment was terminated via an email dated April
13, 2005 (collectively, with the exclusion of the second amendment, the
“Agreement”) regarding the manufacture and distribution of certain CD products,
as more particularly described at section 2 of the Agreement (“the CD Products”,
as further defined below); and (b)      Mad Catz and Fire have agreed to amend
certain section 4 of the Agreement, as more particularly set out herein;

 

Now therefore for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.    Amendment to the Agreement.     Effective as of February 1, 2005, the
Agreement is amended as follows:

 

The parties agree that the requirement by Mad Catz to meet the yearly minimum
guarantee to purchase the CD Products set forth in section 4 of the Agreement,
shall be varied for the period April 1, 2004 to March 31, 2006 (“the Agreed
Period”) by inserting the following wording at the end of section 4 after the
words “..shortfall to Fire” :

 

“…Provided that, the parties agree that for the period April 1, 2004 to March
31, 2006 (“Agreed Period”) the above arrangement will be waived and it is agreed
that for the Agreed Period only that Mad Catz will acquire a minimum of [***]
(supply price) of CD Products from Fire. If this volume is not achieved during
the Agreed Period, then Mad Catz shall pay upon demand an amount equal to [***]
of the shortfall to Fire.”

 

The Agreement shall be further amended so that any references to “products” or
“CD Products” in the Agreement shall mean the products defined at section 2 of
the Agreement (as varied by the exercise and application of section 17 of the
Agreement) or such other products agreed to by both parties subject to such
agreement being set out in a formal written agreement between the parties

 

For the avoidance of doubt the parties acknowledge and agree: (a) that this
Third Amending Agreement applies only to (i) the Agreed Period and (ii) the
definition of CD Products;

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

and (b) that nothing in this Third Amending Agreement shall prevent Fire from
enforcing its rights under the Agreement except as explicitly varied in this
Third Amending Agreement.

 

2. Governing Law. This Third Amending Agreement is governed by the laws of
England and Wales.

 

In witness whereof the parties have executed the Third Amending Agreement as a
deed as of the dated set out above.

 

MAD CATZ INTERACTIVE, INC.

 

 

 

Executed as a deed by Mad Catz Interactive, Inc

 

acting by Darren Richardson, President and CEO

 

 

 

 

 

Executed as a deed by Fire International Ltd

acting by Jason Cooper, a director

and Stuart Deakes its secretary

     

 

--------------------------------------------------------------------------------

     

Director

       

 

--------------------------------------------------------------------------------

        Director/Secretary